This is an appeal from the order of the County Judge of Fulton County denying a motion, upon the special appearance of the appellant’s attorney, for a dismissal of a petition and precept in summary proceedings and for a stay of proceedings because appellant is in the military service of the United States Government. There was no proof before the County Judge to show that the absence of appellant would materially interfere with his defense to the proceeding. In fact, the proof is very clear that he has no defense. The other grounds urged for dismissal of the petition and precept are highly technical and are all devoid of merit. Order affirmed, without costs. All concur. [See post, p. 873.]